DETAILED ACTION

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, 16, 17, 19, and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salman (US Pub. No. 2019/0250294 A1).
Regarding claim 1, Salman discloses, a method for optimizing seismic to depth conversion to enhance subsurface operations, the method comprising: 
measuring seismic data in a subsurface formation; (See Salman ¶22, “The imaging module 202, in one embodiment, receives a seismic cube. A seismic cube, as used herein, is a three-dimensional image having a plurality of voxels that depict a portion of a subsurface area.”)
dividing the subsurface formation into a training area and a study area; dividing the seismic data into training seismic data and study seismic data, wherein the training seismic data corresponds to the training area, and wherein the study seismic data corresponds to the study area; (See Salman ¶43, “The training data set may include a plurality of image sections of one or more seismic cubes. The method 500, in a further embodiment, receives 504 a seismic cube of a subsurface area to be processed by the machine learning process.”)
calculating target depth data corresponding to the training area; (See Salman ¶38, “The data generation module 304 may provide the user input to a tomography system for use in generating the next iteration of the intermediate image section. For example, the user input module 306 may receive input from petro-technical experts regarding various features, segments, structures, and/or the like of a particular intermediate image section.”)
training a machine learning model using training inputs and training targets,  (See Salman ¶41, “The training module 302 may provide the final image 405, or a seismic cube comprising a plurality of final images 405 corresponding to each section 402a of the original seismic cube 402a, to the convolution neural network 406, where it can be used to train the convolution neural network to recognize, predict, forecast, and/or the like locations of subsurface seismic layers or bodies.”)
wherein the training inputs comprise the training seismic data, and wherein the training targets comprise the target depth data; (See Salman ¶45, “a method 600 for generating a training data set for a machine learning process. In one embodiment, the method 600 begins, and receives 602 a seismic cube of a subsurface seismic area. The method 600, in a further embodiment, determines 604 a first image section or slice of the seismic cube. The method 600, in some embodiments, receives 606 user input associated with the first section of the seismic cube and generates 608 an intermediate image section based on the first image section and the user input.”)
computing, by the machine learning model, output depth data corresponding to the study area based at least in part on the study seismic data; (See Salman ¶44, “The method 500, in one embodiment, receives 508 the results of the machine learning process that contain one or more predictions for the location of the subsurface seismic layer, and the method 500 ends.” Further see ¶14  In one embodiment, the subsurface apparatus 104 is configured to determine a location, e.g., a boundary, a depth, and/or the like, of a subsurface seismic layer, which may be used to determine an optimal or appropriate location for drill placement to drill for a resource.”)
and modifying one or more subsurface operations corresponding to the study area based at least in part on the output depth data.  (See Salman ¶15, “Based on the predicted locations of the subsurface seismic layers, an appropriate location for a drill can be determined so that a resource associated with the subsurface seismic layer can be extracted, such as oil located beneath a subsurface salt layer.”)

Regarding claim 2, Salman discloses, the method of claim 1, wherein the machine learning model comprises a deep neural network.  (See ¶14, “The machine learning process may include one or more neural networks for predicting a location of a subsurface seismic layer in the received seismic cube.”)

Regarding claim 9, Salman discloses, the method of claim 1, wherein the target depth data comprises one or more time-depth target curves, and the output depth data comprises one or more time-depth output curves. (See Salman Fig. 4 which shows the Seismic cube time curves, which are contain locations or depths based on user input.
Further see Salman ¶38, “For example, the user input module 306 may receive input from petro-technical experts regarding various features, segments, structures, and/or the like of a particular intermediate image section. The experts, for example, may specify various points of interest, such as locations or points where a layer boundary may exist, where a different seismic material body may be present, and/or the like. .” 
Further see Salman ¶14, “ In one embodiment, the subsurface apparatus 104 is configured to determine a location, e.g., a boundary, a depth, and/or the like, of a subsurface seismic layer, which may be used to determine an optimal or appropriate location for drill placement to drill for a resource.”)

Regarding claim 10, Salman discloses, a non-transitory computer readable medium for storing one or more instructions that, when executed, causes a processor to: (See Salman ¶54, “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”)
train a machine learning model using training inputs and training targets, wherein the training inputs comprise training seismic data corresponding to a training portion of a subsurface formation, wherein the training seismic data corresponds to a training portion of the subsurface formation, wherein the training targets comprise target depth data, and wherein the target depth data corresponds to the training portion of the subsurface formation;   compute, by the machine learning model, output depth data based at least in part on study seismic data, wherein the output data corresponds to a study area of the subsurface formation, and wherein the study seismic data corresponds to the study area of the subsurface formation; and suggest one or more subsurface operations corresponding to the study area of the subsurface formation based at least in part on the output depth data.  (See the rejection of claim 1 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Salman discloses, the non-transitory computer readable medium of claim 10, wherein the machine learning model comprises a deep neural network.  (See the rejection of claim 2 as it is equally applicable for claim 11 as well.)

Regarding claim 16, Salman discloses, a system for optimizing seismic to depth conversion to enhance subsurface operations, the system comprising: one or more seismic sensors for measuring seismic data from a subsurface formation; a machine learning model, wherein the machine learning model is coupled to the one or more seismic sensors, wherein the machine learning model is trained using training inputs and training targets, wherein the training inputs comprise training seismic data, wherein the training seismic data corresponds to a training area of the subsurface formation, wherein the targets comprise target depth data, wherein the target depth data corresponds to the training area of the subsurface formation, wherein the machine learning model computes output depth data based at least in part on study seismic data, wherein the study seismic data corresponds to a study area of the subsurface formation; and one or more subsurface operations equipment, wherein the one or more subsurface operations equipment receives the output depth data, and wherein the one or more subsurface operations equipment modify one or more subsurface operations based at least in part on the output depth data.  

Regarding claim 17, Salman discloses, the system of claim 16, wherein the machine learning model comprises a deep neural network.  (See the rejection of claim 2 as it is equally applicable for claim 17 as well.)

Regarding claim 19, Salman discloses, the system of claim 16, wherein the target depth data comprises one or more of one or more depths, one or more volumes, and one or more time-depth target curves, and wherein the output depth data comprises one or more of one or more depths, one or more volumes, and one or more time-depth output curves  (See Salman ¶38, “For example, the user input module 306 may receive input from petro-technical experts regarding various features, segments, structures, and/or the like of a particular intermediate image section. The experts, for example, may specify various points of interest, such as locations or points where a layer boundary may exist, where a different seismic material body may be present, and/or the like. .” 
Further see Salman ¶14, “ In one embodiment, the subsurface apparatus 104 is configured to determine a location, e.g., a boundary, a depth, and/or the like, of a subsurface seismic layer, which may be used to determine an optimal or appropriate location for drill placement to drill for a resource.”)

Regarding claim 20, Salman discloses, the system of claim 16, wherein the one or more subsurface operations equipment modify the one or more subsurface operations by one or more of identifying one or more locations, drilling one or more bores, preparing one or more bores for production of one or more fluids, and producing the one or more fluids.  (See Salman ¶15, “Based on the predicted locations of the subsurface seismic layers, an appropriate location for a drill can be determined so that a resource associated with the subsurface seismic layer can be extracted, such as oil located beneath a subsurface salt layer.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salman (US Pub. No. 2019/0250294 A1) in view of Lekivetz et al. (US Pub No. 2020/0117580 A1).
Regarding claim 3, Salman discloses, the method of claim 1, but he fails to disclose the following limitations. 
However Lekivetz discloses, further comprising: dividing the training area into a validating area and a testing area; 
dividing the training seismic data into validating seismic data and testing seismic data, wherein the validating seismic data corresponds to the validating area, and wherein the testing seismic data corresponds to the test area; 
dividing the target depth data into validating depth data and testing depth data, wherein the validating depth data corresponds to the validating area, and wherein the testing depth data corresponds to the testing area; 
and validating the machine learning model using validating inputs and validating targets, wherein the validating inputs comprise the validating seismic data, and wherein the validating targets comprise the validating depth data; 
and testing the machine learning model using testing inputs and testing targets, wherein the testing inputs comprise the testing seismic data, and wherein the testing targets comprise the testing depth data.  
(See Lekivetz ¶160, “At 128, the NN engine receives the determined useable data from 124 for training, validation, and testing. The received data is divided into three subsets (that is, training, validation, and testing data subsets). If porosity it taken as an example for a final product at 164, if there were one-hundred images at 102 and twenty unique data sets generated for each image, at 128, the data from 100 images will be divided into the three subsets: 1) data from fifteen images for training (15%); 2) data from ten images for validation (10%); 3) and the rest of the data from 75 images (75%) for testing accuracy of the NN.” 
Further see Lekivetz ¶221, “pre-processing useable segmented image data and auxiliary data for input into a neural network as pre-processed data; dividing the pre-processed data into training, validation, and testing data subsets; determining a neural network architecture to process the pre-processed data; executing the determined neural network architecture using the pre-processed data;”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dividing the received neural network data into validation data and testing data as suggested by Lekivetz to Salman’s seismic cube data and user depth location data and using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide an unbiased evaluation of a model fit on the training data while tuning the model’s hyperparameters. 

Regarding claim 4, Salman and Lekivetz disclose, the method of claim 3, wherein the validating seismic data and the testing seismic data are mutually exclusive, and wherein the validating depth data and the testing depth data are mutually exclusive.  (See Lekivetz ¶160, “the data from 100 images will be divided into the three subsets: 1) data from fifteen images for training (15%); 2) data from ten images for validation (10%); 3) and the rest of the data from 75 images (75%) for testing accuracy of the NN.”)

Regarding claim 8, Salman and Lekivetz disclose, the method of claim 1, 
wherein the training seismic data comprises 20 percent or less of the seismic data and the study seismic data comprises the remainder of the seismic data. (See Lekivetz ¶160, “the data from 100 images will be divided into the three subsets: 1) data from fifteen images for training (15%); 2) data from ten images for validation (10%); 3) and the rest of the data from 75 images (75%) for testing accuracy of the NN.”)
The proposed combination of Salman and Lekivetz and the motivation presented in the rejection of claim 3 are equally applicable to claim 8 and are incorporated by reference.

Regarding claim 12, Salman and Lekivetz disclose, the non-transitory computer readable medium of claim 10, wherein the one or more instructions that, when executed, further causes a processor to: divide the training seismic data into validating seismic data and testing seismic data, wherein the validating seismic data corresponds to a validating area of the subsurface formation, wherein the testing seismic data corresponds to a test area of the subsurface formation, and wherein the validating seismic data and the testing seismic data are mutually exclusive; divide the target depth data into validating target depth data and testing target depth data, wherein the validating target depth data corresponds to the validating area, wherein the testing target depth data corresponds to the testing area, and wherein the validating target depth data and the testing target depth data are mutually exclusive; validate the machine learning model using validating inputs and validating targets, wherein the validating inputs comprise the validating seismic data, and wherein the validating targets comprise the validating target depth data; and test the machine learning model using testing inputs and testing targets, wherein the testing inputs comprise the testing seismic data, and wherein the testing targets comprise the testing target depth data. (See the rejection of claim 3 as it is equally applicable for claim 12 as well.)

Regarding claim 15, Salman and Lekivetz disclose, the non-transitory computer readable medium of claim 10, wherein the training seismic data comprises 20 percent or less of the seismic data and the study seismic data comprises the remainder of the seismic data.  (See the rejection of claim 8 as it is equally applicable for claim 15 as well.)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salman (US Pub. No. 2019/0250294 A1) in view of Liu et al. (US Pub. No. 2020/0184374 A1).
Regarding claim 5, Salman discloses, the method of claim 1, but he fails to disclose the following limitations.
However Liu discloses, wherein the training inputs further comprise one or more post-stack attributes. (See Liu ¶31, “One of the many potential advantages of the embodiments of the present disclosure is that automated seismic interpretation (ASI) systems and methods may be used for training machine learning (ML) models to learn and/or infer subsurface features for one or more geologic scenarios from seismic images (e.g., pre-stack images, partially-stack images, post-stack images, attribute images).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the post stack attributes as suggested by Liu to Salman’s training inputs using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Liu is in order to learn and infer subsurface feature for one or more geological scenarios from seismic images.

Regarding claim 13, Salman and Liu disclose, the non-transitory computer readable medium of claim 10, wherein the training inputs further comprise one or more post-stack attributes. (See the rejection of claim 5 as it is equally applicable for claim 13 as well.)

Claims 6, 7,  14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salman (US Pub. No. 2019/0250294 A1) in view of Farhadi Nia (US Pub. No. 2019/0107644 A1).
Regarding claim 6, Salman discloses, the method of claim 1, but he fails to disclose the following limitation.
However Farhadi Nia discloses, wherein the training inputs further comprise one or more mask functions. (See Farhadi Nia ¶21, “The static modeler 102 generates a static model of the reservoir using a neural network 108.” Further see Farhadi Nia ¶29, “In one implementation, the static modeler 102 receives seismic data, which may be expertly labeled and include surfaces of one or more layers of the reservoir and fault data, including fault polygons. From the seismic data, the static modeler 102 generates fault planes through 3D plane fitting to add faults to the clusters of the static model.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fault polygon as training data as suggested by Farhadi Nia to Salman’s seismic training data using known engineering techniques, with a reasonable expectation of success. The motivation for doing to take in account fault plane in order to more accurately train the neural network.

Regarding claim 7, Salman and Farhadi Nia disclose, the method of claim 6, wherein the one or more mask functions comprises use of fault polygons. (See the rejection of claim 6 as it is equally applicable for claim 7 as well.)

Regarding claim 14, Salman and Farhadi Nia disclose, the non-transitory computer readable medium of claim 10, wherein the training inputs further comprise one or more mask functions, and wherein the one or more mask functions comprises use of fault polygons.  (See the rejection of claim 7 as it is equally applicable for claim 14 as well.)

Regarding claim 18, Salman and Farhadi Nia disclose, the system of claim 16, wherein the training inputs further comprise one or more mask functions, and wherein the one or more mask functions comprises use of fault polygons.  (See the rejection of claim 7 as it is equally applicable for claim 18 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662